Case 0:20-cv-60836-RKA Document 1 Entered on FLSD Docket 04/23/2020 Page 1 of 10



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 0:20-cv-60836

  MARIE IACUONE, individually and on
  behalf of all those similarly situated,

         Plaintiff,

  v.                                                                             CLASS ACTION

  ADMIN RECOVERY, LLC,

         Defendants.

  ____________________________________/

                             CLASS ACTION COMPLAINT SEEKING
                        INJUNCTIVE RELIEF AND STATUTORY DAMAGES

         Plaintiff MARIE IACUONE (“Plaintiff”), individually and on behalf of all those similarly

  situated, sues Defendant ADMIN RECOVERY, LLC (“Defendant”) for violations of 15 U.S.C. §

  1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla. Stat. § 559.55 et seq.,

  the Florida Consumer Collection Practices Act (“FCCPA”).

  1.     JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C § 1331, and

  28 U.S.C § 1337. Further, and with respect to all counts, jurisdiction of this Court also arises under

  28 U.S.C. § 1332(d), as the total amount in controversy exceeds five million dollars

  ($5,000,000.00) exclusive of interest and costs.

         2.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

  business in this District, and the complained conduct of Defendant occurred in this District.




                                                                                                                 PAGE | 1 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-60836-RKA Document 1 Entered on FLSD Docket 04/23/2020 Page 2 of 10



  2.      PARTIES

          3.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.

          4.         Defendant is a New York corporation, with its principal place of business located

  in Williamsville, NY.

          5.         Defendant engages in interstate commerce by regularly using telephone and mail

  in a business whose principal purpose is the collection of debts.

          6.         At all times material, Defendant was acting as a debt collector in respect to the

  collection of Plaintiff’s debts.

  3.      DEMAND FOR JURY TRIAL

          7.         Plaintiff is entitled to, and hereby respectfully demands, a trial by jury on all alleged

  counts and any issues so triable.

  4.      ALLEGATIONS

          8.         The debt at issue (the “Consumer Debt”) is a financial obligation Plaintiff incurred

  primarily for personal, family, or household purposes.

          9.         Defendant is a business entity engaged in the business of soliciting consumer debts

  for collection.

          10.        Defendant is a business entity engaged in the business of collecting consumer debts.

          11.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

          12.        Defendant is a “consumer collection agency” as defined by Fla. Stat. § 559.55(3).




                                                                                                                  PAGE | 2 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-60836-RKA Document 1 Entered on FLSD Docket 04/23/2020 Page 3 of 10



         13.        Defendant is registered as a “Consumer Collection Agency” with the Florida Office

  of Financial Regulation and Defendant’s “Consumer Collection Agency” license number is

  CCA9901830.

         14.        Defendant maintains all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

         15.        The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Defendant does maintain, are current to within one week of the current date.

         16.        The Consumer Debt is a “debt” governed by the FDCPA and FCCPA. See 15 U.S.C

  § 1692a(5); Fla. Stat. § 559.55(6).

         17.        Plaintiff is a “consumer” within the meaning of the FDCPA. See 15 U.S.C §

  1692a(3).

         18.        Defendant is a “debt collector” as defined by the FDCPA and FCCPA. See 15 U.S.C

  § 1692a(6); Fla. Stat. § 559.55(7).

         19.        On a date better known by Defendant, it began attempting collect the Consumer

  Debts from Plaintiff.

         20.        Defendant mailed a collection letter, dated January 16, 2020 to Plaintiff (the

  “Collection Letter”) in an attempt to collect the Consumer Debt. A copy of the Collection Letter

  is attached hereto as Exhibit “A.”

         21.        The Collection Letter is a communication from Defendant to Plaintiff in connection

  with the collection of a debt.

         22.        Defendant engaged in activity constituting “any action to collect [a] debt” by

  mailing the Collection Letter to Plaintiff. See Fla. Stat. § 559.715.

         23.        Defendant identifies itself as a “debt collector” in the Collection Letter.

                                                                                                                 PAGE | 3 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-60836-RKA Document 1 Entered on FLSD Docket 04/23/2020 Page 4 of 10



          24.      The following is an excerpt from the Collection Letter:

          UNLESS YOU NOTIFY THIS OFFICE IN WRITING WITHIN THIRTY (30)
          DAYS AFTER RECEIVING this NOTICE THAT YOU DISPUTE THE VALIDITY
          OF THE DEBT OR ANY PORTION THEREOF, THIS OFFICE WILL ASSUME
          THAT THIS DEBT IS VALID. IF YOU NOTIFY THIS OFFICE IN WRITING
          WITHIN THIRTY (30) DAYS AFTER RECEIVING THIS NOTICE THAT YOU
          DISPUTE THE VALIDITY OF THE DEBT OR ANY PORTION THEREOF, THIS
          OFFICE WILL OBTAIN VERIFICATION OF THE DEBT OR OBTAIN A COPY OF
          THE JUDGMENT AND MAIL YOU A COPY OF SUCH JUDGMENT OR
          VERIFICATION. IF YOU REQUEST IN WRITING WITHIN THIRTY (30) DAYS
          AFTER RECEIVING THIS NOTICE, THIS OFFICE WILL PROVIDE YOU WITH THE
          NAME AND ADDRESS OF THE ORIGINAL CREDITOR IF DIFFERENT FROM THE
          CURRENT CREDITOR.

  Exhibit A (emphasis added).

  5.      CLASS ALLEGATIONS

          25.      This action is brought on behalf of the following two classes: the “FDCPA Class”

  and the “FCCPA Class.”

          26.      The “FDCPA Class” consists of: (1) all persons with Florida addresses (2) who

  were sent a letter (3) from Defendant (4) that states “[u]nless you notify this office in writing within

  thirty (30) days after receiving this notice that you dispute the validity of the debt or any portion thereof,

  this office will assume that this debt is valid” (5) during the twelve [12] months preceding the filing

  of this Complaint.

          27.      The “FCCPA Class” consists of: (1) all persons with Florida addresses (2) who

  received a letter (3) from Defendant (4) that states “[u]nless you notify this office in writing within

  thirty (30) days after receiving this notice that you dispute the validity of the debt or any portion thereof,

  this office will assume that this debt is valid” (5) during the twenty-four [24] months preceding the

  filing of this Complaint.




                                                                                                                PAGE | 4 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60836-RKA Document 1 Entered on FLSD Docket 04/23/2020 Page 5 of 10



          28.         Plaintiff alleges, on information and belief, each class is so numerous that joinder

  of all members is impracticable because Defendant has dispatched thousands of identical letters to

  addresses in Florida which state that the Consumer must dispute the Consumer Debt in writing.



  5.1     EXISTENCE AND PREDOMINANCE OF COMMON QUESTIONS OF LAW & FACT

          29.         Common questions of law and fact exist as each of the proposed classes and

  otherwise predominate over any issues involving only individual class members.

          30.         The factual issues common to the FDCPA Class are whether members received a

  letter from Defendant, whether said letter attempts to collect a consumer debt, and whether

  Defendant, by and through said letter, violated the FDCPA.

          31.         The factual issues common to the FCCPA Class are whether members received a

  letter from Defendant, whether said letter attempts to collect a debt, and whether Defendant, by

  and through said letter, violated the FCCPA.

          32.         The factual issues common to the Classes are whether class members, in response

  to a collection letter or other collection attempts from Defendant, paid Defendant money that

  Defendant did not any statutory or contractual right and/or authority to collect or otherwise attempt

  to collect.

          33.         The principal legal issue for the FDCPA Class is whether Defendant, by stating the

  consumer must dispute the consumer debt in writing, violated § 1692g(a)(3) and § 1692e of the

  FDCPA.

          34.         The principal legal issue for the FCCPA Class is whether Defendant, by stating the

  consumer must dispute the consumer debt in writing, violated § 559.72(9) of the FCCPA.




                                                                                                                   PAGE | 5 of 10
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60836-RKA Document 1 Entered on FLSD Docket 04/23/2020 Page 6 of 10



         35.      Excluded from the class is Defendant’s agents and employees, Plaintiff’s

  attorney(s) and their employees, the Judge to whom this action is assigned, and any member of the

  Judge’s staff and immediate family.

                        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



  5.2    TYPICALITY

         36.      Plaintiff’s claims are typical of the claims of each class member and are based on

  the same facts and legal theories.

  5.3    ADEQUACY

         37.      Plaintiff is an adequate representative of each of the classes.

         38.      Plaintiff will fairly and adequately protect the interests of the classes.

         39.      Plaintiff has retained counsel experienced in handling actions involving unlawful

  practices under the FDCPA, FCCPA, TCPA, and consumer-based class actions. Neither Plaintiff

  nor Plaintiff’s counsel have any interests which might cause them (Plaintiff or Plaintiff’s counsel)

  to not vigorously pursue this action.

  5.4    PREDOMINANCE AND SUPERIORITY

         40.      Certification of the classes under Rule 23(b)(3) of the Federal Rules of Civil

  Procedure is also appropriate in that:

                  (a)       The questions of law or fact common to the members of the class

                            predominate over any questions affecting an individual member.

                  (b)       A class action is superior to other available methods for the fair and efficient

                            adjudication of the controversy.




                                                                                                               PAGE | 6 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60836-RKA Document 1 Entered on FLSD Docket 04/23/2020 Page 7 of 10



         41.       Certification of a classes under Rule 23(b)(2) of the Federal Rules of Civil

  Procedure is also appropriate, in that, Defendant has acted on grounds generally applicable to the

  class thereby making appropriate declaratory relief with respect to the class as a whole. Plaintiff

  request certification of a hybrid class under Rule 23(b)(3) for monetary damages and to Rule

  23(b)(2) for injunctive and equitable relief.



                                              COUNT I.
                                   VIOLATION OF 15 U.S.C. § 1692g(a)(3)

         42.       On behalf of the FDCPA Class, Plaintiff incorporates by reference paragraphs 1-41

  as though fully set forth herein.

         43.       15 U.S.C. §1692g(a)(3) states after an initial communication the Defendant must

  provide Plaintiff with:

                    [A] a statement that unless the consumer, within thirty days after receipt
                    of the notice, disputes the validity of the debt, or any portion thereof, the
                    debt will be assumed to be valid by the debt collector;

         44.       Defendant’s Collection Letter falsely states that the consumer must dispute the

  consumer debt in writing within thirty (30) days despite the clear wording of 15 U.S.C.

  §1692g(a)(3) which contains no such requirement that the consumer must dispute the debt in

  writing.

         45.        By falsely claiming to have given Plaintiff the information required by the FDCPA,

  Defendant mislead Plaintiff and the Class into believing that the Demand Letter contained the

  proper notice required by the FDCPA.

         46.       WHEREFORE, Plaintiff, individually and on behalf of the FDCPA Class, requests

  the Court enter judgment in favor of Plaintiff and the FDCPA Class and against Defendant for:

         (a)       Statutory damages, as provided under 15 U.S.C. §1692k;

                                                                                                                PAGE | 7 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60836-RKA Document 1 Entered on FLSD Docket 04/23/2020 Page 8 of 10



         (b)      Costs and attorneys’ fees, as provided by 15 U.S.C. §1692k; and

         (c)      Such other or further relief as the Court deems proper.

                                              COUNT II.
                                      VIOLATION OF 15 U.S.C. § 1692e

         47.      On behalf of the FDCPA Class, Plaintiff incorporates by reference paragraphs 1-41

  as though fully set forth herein.

         48.      Section 1692e of the FDCPA states:

                   A debt collector may not use any false, deceptive, or misleading
                   representation or means in connection with the collection of any debt.
                   Without limiting the general application of the foregoing, the following
                   conduct is a violation of this section:
                   (10) The use of any false representation or deceptive means to collect or
                   attempt to collect any debt or to obtain information concerning a
                   consumer.

         49.      As stated above, Defendant’s Collection Letter falsely states that the consumer

  must dispute the consumer debt in writing within thirty (30) days despite the clear wording of 15

  U.S.C. §1692g(a)(3) which contains no such requirement that the consumer must dispute the debt

  in writing within thirty (30) days.

         50.      By falsely claiming to have given Plaintiff the information required by the FDCPA,

  Defendant mislead Plaintiff and the Class into believing that the Collection Letter contained the

  proper notice required by the FDCPA.

         51.      The Collection Letter would confuse and mislead the least sophisticated consumer

  into believing that he/she could only dispute the validity of the debt in writing. Moreover, given

  the misleading nature of Defendant’s Collection Letter, the least sophisticated consumer would be

  led to believe that they could not dispute the validity of the debt via phone call or in person.




                                                                                                               PAGE | 8 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60836-RKA Document 1 Entered on FLSD Docket 04/23/2020 Page 9 of 10



         52.         Further, Defendant deceptively attempted to collect information concerning

  Plaintiff by falsely representing in the Collection Letter that the debt could only be disputed in

  writing, as § 1692g(a)(3) allows consumers to dispute the applicable debt orally.

         53.         WHEREFORE, Plaintiff, individually and on behalf of the FDCPA Class, requests

  the Court enter judgment in favor of Plaintiff and the FDCPA Class and against Defendant for:

         (d)         Statutory damages, as provided under 15 U.S.C. §1692k;

         (e)         Costs and attorneys’ fees, as provided by 15 U.S.C. §1692k; and

         (f)         Such other or further relief as the Court deems proper.

                                              COUNT III.
                                    VIOLATION OF FLA. STAT. § 559.72(9)

         54.         On behalf of the FCCPA Class, Plaintiff incorporates by reference paragraphs 1-41

  as though fully set forth herein.

         55.         Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

  shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” Fla Stat. § 559.72(9) (emphasis added).

         56.         Defendant is an entity governed by Fla. Stat. § 559.72(9), in that, it is a violation

  of the FCCPA for Defendant to engage in the conduct explicitly prohibited by Fla. Stat. §

  559.72(9).

         57.         Here, as stated above, Defendant’s Collection Letter falsely states that the consumer

  must dispute the Consumer Debt in writing within thirty (30) days despite the clear wording of 15

  U.S.C. §1692g(a)(3) which contains no such requirement that the consumer must dispute the debt

  in writing within thirty (30) days in the Collection Letter.


                                                                                                                  PAGE | 9 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-60836-RKA Document 1 Entered on FLSD Docket 04/23/2020 Page 10 of 10



         58.      At all times material, Defendant knew it did not have any statutory or contractual

  right and/or authority to assert that the only means by which Plaintiff could dispute the validity of

  the Consumer Debt within thirty (30) days was in writing.

         59.      As such, Defendant violated Fla. Stat. § 559.72(9) by falsely asserting that the only

  means by which Plaintiff could dispute the validity of the Consumer Debt was in writing.

         60.      WHEREFORE, Plaintiff, individually and on behalf of the FCCPA Class, requests

  the Court enter judgment in favor of Plaintiff and the FCCPA Class and against Defendant for:

         (a)      Statutory damages, as provided under Fla. Stat. § 559.7(2);

         (b)      Attorney’s fees, litigation expenses and costs of the instant suit, as provided under
                  Fla. Stat. §559.77(2);

         (c)      An injunction prohibiting Defendant from engaging in further collection activities
                  directed at Plaintiff that are in violation of the FCCPA; and

         (d)      Such other or further relief as the Court deems proper.

    DATED: April 23, 2020

                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                   .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540

                                                                COUNSEL FOR PLAINTIFF




                                                                                                             PAGE | 10 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
